UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7116


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEX ANTONIO GRAHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Terrence W. Boyle,
District Judge. (7:07-cr-00044-BO-1; 7:12-cv-00217-BO)


Submitted:   January 15, 2015             Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alex    Antonio    Graham       seeks    to    appeal       the    district

court’s orders denying his 28 U.S.C. § 2255 (2012) motion in

part and denying his motions to alter or amend that judgment.

See Fed. R. Civ. P. 59(e).           The orders are not appealable unless

a   circuit     justice       or     judge     issues           a    certificate      of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2012); see Reid v.

Angelone, 369 F.3d 363, 368-69 (4th Cir. 2004).                         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this       standard       by         demonstrating       that

reasonable     jurists     would     find     that        the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on   procedural        grounds,       the       prisoner       must

demonstrate    both    that    the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Graham has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense     with   oral    argument     because          the       facts   and    legal

                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3